DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/204117 (US equivalent to Taku et al. US 2018/0104628 will be referenced for purposes of rejection) in view of Mitchell et al. US 9,487,413.

	Claim 1, Taku teaches a strainer comprising: a first filtration section (15) and a second filtration section (14) form from a thin plate shaped filter medium in a pleated shape (paragraph 42), each of the first and second filtration sections have a substantially cylindrical shape, an outer cylinder (17a) having a substantially cylindrical 
	Mitchell teaches a strainer comprising: a first filtration section (134) having a substantially cylindrical shape, an outer cylinder (148) having a substantially cylindrical shaped disposed outside the first filtration section without coming into contact with the first filtration section, the outer cylinder has a height higher than the first filtration section (fig. 1-4). It would have been obvious to one of ordinary skill in the art to make the outer cylinder of Taku having a greater length than the first and second filtration sections because a longer outer cylinder can provide fluid to the upper end of the first filtration section to saturate substantially all of a surface area of the first filtration section and 
	Claim 2, Taku further teaches a cover member (18) disposed above the upper plate to form a sealed space, the cover member is formed with a third vent hole (18b) larger than each of the first and second air vent holes (fig. 1-4). Taku does not teach the sealed space between the cover member and the upper plate or a turn plate.
	Mitchell teaches a cover member (160) disposed above an upper plate (158) to form a sealed space between the cover member and the upper plate, the cover member comprising a one-way valve (182) that when air inside the sealed space pushes up on the valve the valve goes from a closed position to an open position (fig. 1-5, col. 7, line 24 – col. 8, line 14). It would have been obvious to one of ordinary skill in the art to use provide the sealed space as this allows for air to escape from the strainer when a predetermined pressure differential is reached (col. 7, line 24 – col. 8, line 14). Mitchell teaches that the one-way valve may be configured as an umbrella type one-way valve, a duckbill type one-way valve or any other suitable one-way valve (col. 8, lines 10-14). The recited turn plate is merely a recitation of a suitable one-way valve that is known in the art as a functional equivalent one-way type valve to those described by Mitchell and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778